FILED
                              NOT FOR PUBLICATION                           JAN 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT

YSIDRO GREGORIO MENDOZA                           No. 07-72267
SANTOS; PAUBLA MARGARITA
HERNANDEZ VICENTA; CECILIA                        Agency Nos. A075-260-077
MENDOZA HERNANDEZ; SALOMAN                                    A075-260-078
MENDOZA HERNANDEZ; HILARIA                                    A075-260-079
MENDOZA HERNANDEZ,                                            A075-260-080
                                                              A075-260-081
              Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted September 23, 2010 **

Before: SKOPIL, FARRIS, and LEAVY, Circuit Judges.

       Petitioners, natives and citizens of Mexico, seek review of a decision by the

Board of Immigration Appeals (BIA), affirming an Immigration Judge’s (IJ) denial

of their applications for asylum, withholding of removal, and Convention Against


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (CAT) relief. Petitioners argue the BIA’s adverse credibility findings are

not supported by substantive evidence because they may have been based on

mistranslated testimony. They also argue the BIA erred by ruling alternatively that

the events underlying their claims do not amount to persecution for the purpose of

establishing their eligibility for asylum. We reject these arguments and deny the

petition for review.

                                          I.

      Due process requires an asylum applicant “be given competent translation

services.” Siong v. INS, 376 F.3d 1030, 1041 (9th Cir. 2004) (internal quotation

marks omitted). Even with no due process violation, “faulty or unreliable

translations can undermine the evidence on which an adverse credibility

determination is based.” He v. Ashcroft, 328 F.3d 593, 598 (9th Cir. 2003). Here,

the BIA’s first decision was reopened because of translation issues. Although

another round of hearings was conducted with a competent interpreter, petitioners

contend the BIA’s second decision may have been based on improperly translated

testimony and documentation from the first proceeding.

      We conclude the BIA did not base its decision on “tainted” evidence from

the first proceeding. Rather, the BIA reasonably concluded that given the totality

of the record with its “widely various accounts,” it was not unreasonable for the IJ



                                         -2-
to state “that he did not know what to believe” and to require petitioners to submit

corroborating evidence to support their claim of persecution. Indeed,

corroborating evidence may be required whenever there is “reason to question the

applicant’s credibility.” See Chawla v. Holder, 599 F.3d 998, 1005 (9th Cir. 2010)

(internal quotation marks omitted); see also Sidhu v. INS, 220 F.3d 1085, 1090 (9th

Cir. 2000) (noting corroborating evidence may be required when the trier of fact

“either does not believe the applicant or does not know what to believe”). We

reject petitioners’ contention that sufficient corroborating evidence was either

provided or was unavailable.

                                          II.

      Even if petitioners’ testimony is fully credited, the incident they describe

must “rise to the level of persecution.” See Nai Yuan Jiang v. Holder, 611 F.3d

1086, 1095 (9th Cir. 2010). “Persecution is an extreme concept that does not

include every sort of treatment our society regards as offensive.” Wakkary v.

Holder, 558 F.3d 1049, 1059 (9th Cir. 2009) (internal quotation marks omitted).

Rather, persecution is usually characterized as severe and sustained, “marked by the

infliction of suffering or harm in a way regarded as offensive.” Halim v. Holder,

590 F.3d 971, 975 (9th Cir. 2009) (internal quotation marks and ellipses omitted).




                                          -3-
      Here, petitioners describe a single incident when soldiers came into their

home and demanded food. The wife claims she was struck by a soldier when she

did not respond quickly to the demand, but was not seriously injured and did not

require medical treatment. The soldiers took food and stole other items from the

home. Petitioners related that an uncle had a similar experience with the soldiers

and they also attributed the death of a nephew to the general drama of the event.

      We conclude that “although a reasonable factfinder could have found this

incident sufficient to establish past persecution, we do not believe that a factfinder

would be compelled to do so.” Gu v. Gonzales, 454 F.3d 1014, 1020 (9th Cir.

2006) (internal quotation marks omitted; emphasis in original). We held in that

case that petitioner failed to demonstrate past persecution when he was detained and

beaten on one occasion, but did not suffer sufficient injuries to require medical

attention. Id. Similarly, in Prasad v. INS, 47 F.3d 336, 339 (9th Cir. 1995), we

held there was no persecution where petitioner was detained and beaten but did not

require medical treatment. More recently, we have reiterated that not all forms of

discrimination, mistreatment, or even infliction of harm amounts to persecution.

See, e.g., Halim, 590 F.3d at 975-76 (harassment, including arrests and beatings, did

not amount to persecution); Wakkary, 558 F.3d at 1059-60 (discrimination,




                                          -4-
including robbery, beatings, and being accosted by a threatening mob did not

amount to persecution).

                                          III.

      Petitioners failed to demonstrate either past persecution or a well-founded

fear of future persecution. Because they did not establish their eligibility for

asylum, their applications for withholding of removal also fail. See Cortez-Pineda

v. Holder, 610 F.3d 1118, 1125 (9th Cir. 2010) (noting more stringent standard for

withholding of removal). Moreover, their CAT claim fails, both for lack of credible

testimony, see id., and because the incident at issue does not amount to persecution,

let alone torture, see Lin v. Holder, 610 F.3d 1093, 1098 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          -5-